Citation Nr: 1537139	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active military service from January 1942 to January 1943 and from June 1945 to June 1946.  He was also a prisoner of war (POW) from May 1942 to January 1943.  The Veteran died in April 2012 and the appellant is one of the Veteran's surviving children. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO, inter alia, denied service connection for the Veteran's cause of death.  In June 2013, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2014 and a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was received in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  Unfortunately further AOJ action in this appeal is warranted, even though such will, regrettably, delay an appellate decision on this matter.

In this case, the Veteran had a long history of ischemic heart disease, for which he was service-connected and in receipt of a 60 percent disability rating at the time of his death.  The Veteran was also in receipt of a noncompensable disability rating for service-connected malaria at the time of his death.  Additionally, he had been in receipt of a total disability rating for individual unemployability due to service-connected disabilities for nearly 12 years prior to his death.  Benefits have already been granted under 38 U.S.C.A. § 1318.  

On the Veteran's death certificate, the immediate cause of death was listed as sepsis [illegible]/gangrene, left foot.  The antecedent cause was listed as peripheral arterial occlusive disease.  A condition listed as an underlying cause is illegible.

The appellant contends that the Veteran's service-connected ischemic heart disease caused his blood to thicken and that the lack of blood circulation to his tissue and organs led to the gangrene infection.  See appellant's May 2013 statement.  Alternatively, the appellant contends that the Veteran's service-connected ischemic heart disease caused his blood to thicken and that he suffocated from inflammation of the throat and decreased blood supply to the heart.  See appellant's October 2012 statement.  

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2015).  For a service-connected disability to be the principal cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2015).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.  See 38 C.F.R. §3.312(c) (2015).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See 38 C.F.R. § 3.312(c)(1) (2014); Lathan v. Brown, 7 Vet. App. 359 (1995).

Under 38 C.F.R. § 3.309 (c)(2) presumptive service connection is available for atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) that is at least 10 percent disabling at any time after release or discharge from service provided the Veteran was a former prisoner of war (POW) interned or detained for not less than 30 days.  Here, the Veteran was interned for more than 30 days, from May 1942 to January 1943, thus these presumptive provisions apply to the present case.  In fact, service connection for the Veteran's ischemic heart disease was predicated upon this provision.  Additionally, in this case, a September 1996 VA opinion also noted that the Veteran had a history of hypertension as well as arteriosclerosis.

To date, no medical opinion regarding the cause of the Veteran's death has been obtained.  Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  See De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(a).  A VA medical opinion is needed in this case to ascertain the relationship, if any, between the Veteran's cause of death and his service, including his time as a POW; between the Veteran's cause of death and any presumptive diseases associated with his POW status (including hypertension or arteriosclerosis); and between his cause of death and his service-connected ischemic heart disease.  

Further action to obtain outstanding, pertinent records is needed to ensure that all due process requirements are met and the record is complete.  

The AOJ received an authorization and consent form with respect to private medical records located at Misamis Oriental Provincial Hospital Talisayan Misamis Oriental, pertaining to treatment the Veteran received from April 10, 2012 to April 16, 2012; but did not attempt to obtain such records.  These records are potentially relevant to the claim and an attempt must be made to obtain them.  In this regard, the appellant reports that the Veteran's private physician told the appellant that the cause of the Veteran's gangrene was the poor blood circulation brought on by the Veteran's heart disease.  Moreover, the appellant indicated in his statement that the hospital would only release the records to VA and not the appellant or his siblings.  See appellant's October 2012 statement.  As the October 2012 authorization and consent form has expired, the appellant must complete and sign a new form.  

Finally, the AOJ should also give the appellant another opportunity to present additional information and/or evidence pertinent to the claim for service connection of the Veteran's cause of death, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

Accordingly, this matter is hereby is REMANDED for the following action:

1.  Send the appellant a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection of the Veteran's cause of death that is not currently of record.  Specifically request that the appellant furnish, or complete updated authorization to obtain, all outstanding, pertinent private (non-VA) records from Misamis Oriental Provincial Hospital Talisayan Misamis Oriental to include those dated from April 10, 2012 to April 16, 2012.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

If the appellant responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After the addition of any new evidence, obtain a medical opinion from a VA physician with appropriate expertise.  The claims file must be forwarded to the physician for review and the physician should indicate that the entire claims file has been reviewed prior to providing the requested opinion.  After review, the VA physician should address the following:

a) Is it at least as likely as not (i.e., probability of at least 50 percent), that any principal or contributory cause of the Veteran's death had onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service, including his time as a POW.

b) Is it at least as likely as not that any principal or contributory cause of the Veteran's death was related to any of the presumptive diseases for POW's such as atherosclerotic heart disease, hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia).  In providing this response, the examiner should also indicate whether peripheral arterial occlusive disease is a form of, or complication of, atherosclerotic heart disease or hypertensive vascular disease.

c) Is it at least as likely as not that the Veteran's service-connected ischemic heart disease caused, or contributed substantially or materially, combined, aided or lent assistance to cause his death. 

All findings, along with a fully articulated medical rationale for the opinion, must be set forth in the examination report.  If a conclusion cannot be reached without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After completing the requested actions, and any other development and/or notification action deemed warranted by the VCAA, readjudicate the claim in light of all pertinent evidence and legal authority.  If the claim remains denied, furnish the appellant a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

